Citation Nr: 9934634	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for shortening of the 
right lower extremity.

2. Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected back 
disability.

3. Entitlement to an increased evaluation for service-
connected low back disability, currently evaluated as 40 
percent disabling.

4. Entitlement to an earlier effective date for the grant of 
an increased evaluation of 40 percent for service-connected 
low back disability.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1956.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1999, on appeal from an April 1994 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision which denied entitlement to service 
connection for a right hip disability and for shortening of 
the right lower extremity, and denied entitlement to an 
earlier effective date for an increased evaluation for a 
service-connected low back disability; from a November 1994 
decision which denied entitlement to an increased evaluation 
for service-connected lumbosacral strain; and from a 
September 1996 decision which denied entitlement to 
individual unemployability benefits.

Upon its March 1999 review, the Board noted that during the 
previous month, the appellant had expressed a desire to 
present testimony before a member of the Board at the RO.  
The Board then remanded the appellant's claims for the 
scheduling of such a hearing.  


REMAND

The record reflects that in June 1999, the appellant was 
scheduled to appear before a Travel Board hearing at the RO 
on July 27, 1999.  By correspondence received on June 24, 
1999, the appellant acknowledged receipt of the notice for 
the hearing, and expressed his intention to attend.  

The record does not reflect whether the hearing was 
conducted.  By letter dated October 26, 1999, the appellant 
was requested to advise the Board whether he still desired to 
attend a Travel Board hearing.  In November 1999, the 
appellant reiterated his desire to appear and testify before 
a member of the Board at a personal hearing at the RO.

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 1998). Pursuant to 38 C.F.R. § 20.700 
(1999), a hearing on appeal before the Board will be granted 
if an appellant expresses a desire to appear in person.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Member of the 
Board. A copy of the notice to the 
appellant scheduling of the hearing 
should be placed in his claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


